People v Dennis (2017 NY Slip Op 01883)





People v Dennis


2017 NY Slip Op 01883


Decided on March 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
JEFFREY A. COHEN, JJ.


2014-11145

[*1]The People of the State of New York, respondent,
vJosone Dennis, appellant. (S.C.I. No. 179/14)


N. Scott Banks, Hempstead, NY (Jeremy L. Goldberg of counsel), for appellant.
Madeline Singas, District Attorney, Mineola, NY (Daniel Bresnahan and Pamela Kelly-Pincus of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Spergel, J.), rendered May 9, 2014. By decision and order of this Court dated June 1, 2016, the matter was remitted to the Supreme Court, Nassau County, to afford the defendant an opportunity to move to vacate his plea of guilty in accordance therewith, and for a report on any such motion. The appeal was held in abeyance pending receipt of a report from the Supreme Court. The Supreme Court has now filed an order dated September 27, 2016.
ORDERED that on the Court's own motion, the order dated September 27, 2016, is vacated; and it is further,
ORDERED that the matter is remitted to Supreme Court, Nassau County, for the issuance of a report, forthwith, without any accompanying order, advising only whether the defendant moved to vacate his plea of guilty, and if so, whether he made the requisite showing or failed to make the requisite showing required pursuant to People v Peque (22 NY3d 168); and it is further,
ORDERED that the appeal shall continue to be held in abeyance pending receipt of the Supreme Court's report.
The decision and order of this Court dated June 1, 2016, remitted the matter to the Supreme Court, Nassau County, for the limited purpose of affording the defendant an opportunity to move to vacate his plea of guilty in accordance therewith, and for a report on any such motion. Upon remittitur, the court erroneously issued an order, in effect, granting that motion and vacating the plea of guilty. This exceeded the scope of this Court's directive contained in the decision and order dated June 1, 2016. Accordingly, we must again remit the matter to the Supreme Court, Nassau County, for the issuance of a report, without any accompanying order, specifically limited to and advising only whether the defendant moved to vacate his plea of guilty, and if so, whether he made the requisite showing or failed to make the requisite showing required pursuant to People v Peque (22 NY3d 168). There are no other matters to be considered by the court upon remittitur.
RIVERA, J.P., AUSTIN, ROMAN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court